Chief Justice Agnew
delivered the opinion of the court,
Did Leon Kauffman take an estate for life or absolutely in the personalty bequeathed to him by his mother, Hannah Ann *101Kauffman ? We think it was a bequest of the interest or income for life only. That a bequest of income or profits will carry an absolute estate in the principal or corpus of the estate in some cases is well settled; but the ground of the conclusion in such instances is that uo contrary intent of the testator appears to sever the product from its source, and the fruits, therefore, carry with them that which bears them. In the interpretation of a will, however, in order to gather the testator’s intention, the words income and interest, as contradistinguished from the corpus or principal, and the enjoyment for life only, have an important bearing: Earp’s Appeal, 25 P. F. Smith 119; Ogden’s Appeal, 20 Id. 501. lienee, when the intent clearly appears to carry the corpus or principal over to others, the words of the will must be permitted to have their proper force. Here the bequest of the interest only for life, connected with the provision immediately following, is inconsistent with an intent to confer the principal absolutely upon him. The provision is : “ If my son, Leon Kauffman, should die without issue, it is my desire that the whole amount of my investment be given to the Orphans’ Asylum.” Thus we have the testatrix clearly distinguishing, by apt expressions, between the limited usufruct given to Leon, and the' entirety of the investment to go to his children (for issue here clearly means children or grandchildren), or in their default, to a favorite charity. To hold otherwise is simply to disappoint the manifest intent of the téstatrix, in a case governed by no feudal reasons, or by a fixed rule of property. While in regard to titles to real estate we have borrowed much from feudal rules, because of the permanency of such property, and the necessity of certainty in its title, we must remember that in a free state such rules are not to become unbending laws of property under an allodial system, so as to disappoint the intentions of testators, where the rule is unnecessary to a proper policy of the state. Such is the undoubted current of Pennsylvania decisions, since the doctrine of trusts and dispositions by will have become pretty well settled on reasonable grounds. Personal estate therefore stands on a foundation of testatorial intention which ought not now to be doubted or shaken: The intention of the testatrix being clear to give only the usufruct of the investments to Leon for life, and the investments themselves to his children at his death, there is no rule which will permit the estate in Leon to be converted into an absolute right of property, carry it to his creditors and disappoint the expectations of the issue, if any, or the orphans’ asylum if none. The following cases may be consulted as the evidence of the current of decisions and the proper distribution to be taken in this state, instead of being thrown upon the laws and usages of another country, differing in the genius and spirit of its institutions, and the rules of property adopted to secure different rights of property : Meyers’s Appeal, 18 Wright 111; Sheets’s Estate, 2 P. F. Smith 257 ; *102Keene’s Appeal, 14 Id. 268. When the testatorial intention is not clear, and when the words “ without issue” would carry a fee-tail in realty, a different rule prevails and an absolute estate in personalty will be presumed. The following cases state this rule: Amelia Smith’s Appeal, 11 Harris 7; Mengel’s Appeal, 11 P. F. Smith 248; Ogden’s Appeal, 20 Id. 501; Biddle’s Appeal, 19 Id. 190.
Judgment affirmed.